NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4575-17T2

LAWRENCE JENKINS,

          Plaintiff-Appellant,

v.

QIANA M. BROWN-MORGAN,

     Defendant-Respondent.
_____________________________

                    Submitted April 1, 2019 – Decided May 29, 2019

                    Before Judges Haas and Mitterhoff.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FD-20-1707-14.

                    Lawrence Jenkins, appellant pro se.

                    Qiana M. Brown, respondent pro se.

PER CURIAM

          Plaintiff Lawrence Jenkins appeals from the trial court's April 27, 2018

order requiring plaintiff to pay $26 per week in child support payments to
defendant Qiana M. Brown. Plaintiff presents the following points for our

review:

            I. THE TRIAL COURT ERRED IN THE
            CALCULATION OF THE CHILD SUPPORT AND
            ORDERED PLAINTIFF TO PAY DEFENDANT
            WEEKLY CHILD SUPPORT AND ARREARS THAT
            DEFENDANT WOULD NOT HAVE BEEN
            ENTITLED TO UNDER THE PROPER USE OF THE
            CHILD SUPPORT GUIDELINES.

            II. THE TRIAL COURT ERRED IN DISMISSING
            RULE 1:13-1 [sic].   EVEN IF PLAINTIFF
            EXCEEDED THE TWENTY-DAY LIMIT TO FILE
            FOR RE-EXAMINATION OF THE ORDER, THIS
            COURT SHOULD CORRECT THE TRIAL COURT'S
            DECISIONS, RECALCULATE SUPPORT BASED
            ON      THE    APPROPRIATE     FINANCIAL
            INFORMATION, [AND] ORDER PLAINTIFF A
            REFUND     OF  ARREARS    PLUS    ERRANT
            PAYMENTS OF SUPPORT.

            III. ALTHOUGH PLAINTIFF AND DEFENDANT
            SHARE JOINT LEGAL CUSTODY WITH A 50/50
            CUSTODY SCHEDULE, THE TRIAL COURT
            SHOWED PARTIALITY IN DESIGNATING THE
            DEFENDANT AS A PRIMARY PARENT OF THE
            MINOR CHILD WHICH PRODUCED A BIAS[ED]
            RESULT.

With the exception of plaintiff's contention that the trial court utilized the

incorrect child support guidelines, we find that plaintiff's arguments lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e) (1) (E).



                                                                          A-4575-17T2
                                        2
      As for the child support guidelines, the trial court stated on the record that

it would utilize the shared parenting time worksheet to recalculate child support .

However, only a sole parenting worksheet is contained in the appellate record.

The sole parenting worksheet is date stamped September 1, 2017 and indicates

that the non-custodial parent owed weekly child support of $102. Because the

appellate record is ultimately unclear as to whether the sole parenting time

worksheet was utilized in conjunction with the April 27, 2018 order, we

summarily remand this matter to the trial court to ensure that the sole parenting

time worksheet was utilized and to recalculate child support in accordance with

the shared parenting time worksheet if necessary.

      Remanded. We do not retain jurisdiction.




                                                                            A-4575-17T2
                                         3